United States Court of Appeals
                         FOR THE EIGHTH CIRCUIT
            _____________

            No. 98-2575WA
            _____________

Lois Sanderson,                       *
                                      *
                  Appellant,          *
                                      *
      v.                              *
                                      *
Pratt & Whitney PSD, Inc.,            *
                                      *
                  Appellee.           *
                                          Appeals from the United States
            _____________                 District Court for the Western
                                          District of Arkansas.
            No. 98-2812WA
            _____________                      [UNPUBLISHED]

Lois Sanderson,                      *
                                     *
                  Appellee,          *
                                     *
      v.                             *
                                     *
Pratt & Whitney PSD, Inc.,           *
                                     *
                  Appellant.         *
                               _____________

                         Submitted: February 8, 1999
                             Filed: February 18, 1999
                              _____________
Before FAGG and HANSEN, Circuit Judges, and ROSENBAUM,* District Judge.
                           _____________

PER CURIAM.

      In mid-November 1996, one of Lois Sanderson’s coworkers at Pratt & Whitney
PSD, Inc. (Pratt & Whitney) made a sexually suggestive comment to Sanderson
during their shift. Sanderson complained and the Human Resources Department
conducted a formal investigation. (This same coworker also touched Sanderson’s
hand suggestively on one occasion, but Sanderson did not report that incident until
sometime after her discharge.) During the investigation, Sanderson complained that
fellow employees were staring and snickering at her and that another employee called
her an “instigator” and a “troublemaker.” At the end of the investigation,
management suspended the coworker who made the inappropriate comment, issued
a written warning to Sanderson’s supervisor for failing promptly to report the
incident, and met with all employees in Sanderson’s division to advise them that Pratt
& Whitney’s sexual harassment policy did not tolerate inappropriate remarks or
behavior. In December 1996, Sanderson reported that the stares and snickers were
continuing. Two days later, Pratt & Whitney discharged Sanderson. Sanderson then
brought this lawsuit and now appeals the district court’s grant of summary judgment
to Pratt & Whitney on her Title VII hostile work environment and retaliatory
discharge claims. Pratt & Whitney cross appeals the district court’s denial of its
request for attorneys’ fees and costs. We affirm.

      Initially, Sanderson claims the district court improperly granted summary
judgment to Pratt & Whitney on her hostile work environment claim. We disagree.
As the district court correctly concluded, Sanderson’s claim fails because the conduct
of Sanderson’s coworkers, although inappropriate, falls far short of the type of severe


      *
       The Honorable James M. Rosenbaum, United States District Judge for the
District of Minnesota, sitting by designation.

                                         -2-
or pervasive harassment required to sustain an actionable hostile work environment
claim and because Pratt & Whitney took prompt action reasonably calculated to stop
the inappropriate conduct. See Callanan v. Runyun, 75 F.3d 1293, 1296 (8th Cir.
1996).

       Sanderson also challenges the district court’s grant of summary judgment on
her retaliatory discharge claim. Even assuming Sanderson established a prima facie
case, Pratt & Whitney presented a legitimate, nondiscriminatory reason for
discharging her. See Montandon v. Farmland Indus., Inc., 116 F.3d 355, 359-60 (8th
Cir. 1997). The record shows that Sanderson was discharged for omitting from her
job application a former employer who had fired her and that the job application
stated such an omission was grounds for dismissal. Sanderson was thus required to
show Pratt & Whitney’s reason was a pretext for illegal retaliation. The only
evidence Sanderson presents is that she was discharged two days after renewing her
complaints and, without more, this evidence is insufficient to establish pretext. See
Stevens v. St. Louis Univ. Med. Ctr., 97 F.3d 268, 272 (8th Cir. 1996).

      After carefully reviewing the record, we also conclude the district court
properly denied Pratt & Whitney’s requests for attorneys’ fees and costs. See
Marquart v. Lodge 837, Int’l Ass’n of Machinists and Aerospace Workers, 26 F.3d
842, 849 (8th Cir. 1994) (attorneys’ fees); Greaser v. State of Missouri, Dep’t of
Corrections, 145 F.3d 979, 985 (8th Cir.) (costs), cert. denied, 119 S. Ct. 620 (1998).

      We affirm the judgment of the district court.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.

                                         -3-